SERVICE AGREEMENT

 

between

 

Surepure Marketing South Africa (Pty) Ltd

(Registration number : 2007/031989/07)

(“the Company”)

 

and

 

Guy Kebble

(Identity Number 650502 5203 084)

(“the Executive”)

  

1APPOINTMENT AND DURATION

 

1.1The Executive is hereby appointed as a permanent employee of the Company in
the position of Chief Executive Officer with effect from 1 July 2012.

 

1.2The appointment of the Executive shall be of indefinite duration and may be
terminated by either party in accordance with the provision of clause 3

below.

 

2REPORTING AND DUTIES

 

2.1In performing his duties the Executive shall report to the Shareholders and
the Board of the Company so often as the board may require.

 

2.2The Executive’s duties shall be determined by the board from time to time and
shall include those duties ordinarily associated with the position of CEO.

 

2.3The Executive is expected to use his initiative and experience in determining
the appropriate nature and method of performing his duties as CEO, but also
undertakes to do everything reasonably requested of him by the board and to take
all reasonable steps to promote the financial success of the Entities.

 

3TERMINATION

 

3.1The Executive’s appointment may be terminated:

 

3.1.1on not less than three calendar month’s written notice by either the
Company or the Executive to the other; or

 

3.1.2summarily by the Company without compensation or payment in lieu of notice
–

 

3.1.2.1if the Executive commits a material breach of any of his obligations
under this agreement; or

 

3.1.2.2in any circumstances justifying such termination at law;

 



 

Page 2

  

3.2The Executive undertakes, should his employment by the Company terminate for
any reason whatsoever, immediately to resign as a director of the Company by way
of delivery of a letter resignation to the Chairman of the Company.

 

4REMUNERATION AND BENEFITS

 

Annual package

 

4.1As remuneration for the services to be rendered by the Executive to the
Company, the Company shall pay for his benefit an annual gross remuneration
package (“annual package”) equivalent to ZAR 960 000 annum, in twelve monthly
payments.

 

4.2The Executive is at liberty to structure his annual package in a tax
efficient manner as determined by him, provided that the structure is approved
by the Company and its auditors and does not result in a total cost to the
Company in excess of the annual packages.

 

4.3The Executive’s annual package will be reviewed by the board of the Company
annually, with a view to granting inflation related or other increases.

 

4.4Save for additional payments or other consideration as provided for herein,
no consideration or allowance in respect of retirement funding, healthcare,
social security or the like shall become payable by the Company to the
Executive.

 

Disbursements incurred by the Executive

 

4.5The Company shall refund to the Executive any disbursements made or expenses
incurred by the Executive on behalf of the Company and which are authorised or
ratified by the Company, and in respect whereof proper substantiating
documentation is produced by the Executive.

 

General

 

4.6Payment of all sums of money to the Executive is subject to deduction of such
tax related or other amounts as may be required by law.

 

5HOURS OF WORK

 

5.1The Executive shall be required to keep ordinary office hours and to dedicate
all of his professional and management time and skills to the service of the
Company.

 

5.2The Executive shall also be required to work such additional hours as may be
necessary for the proper performance of his services from time to time, for
which the Executive is not entitled to any additional remuneration.

 



 

Page 3



 

6LEAVE

 

The Executive shall be entitled to take 20 working days annual leave in respect
of each completed annual leave cycle, commencing upon the date of his
appointment, which leave shall be taken on dates approved by the board of the
Company from time to time, in addition to any other absence from work as may be
permitted on an ad hoc basis by the CEO of the Company.

 

7CONDUCT AND DISCIPLINE

 

The Executive is required to conduct himself in accordance with the reasonable
standards required of a person in his position, to use his initiative in
determining what conduct is acceptable, and to act in accordance with all
established Company rules and procedures at all times.

 

8CONFIDENTIALITY

 

8.1It is recorded that the Executive will, by virtue of his association with the
Company and its subsidiaries, become possessed of, and will have access to, the
Company’s trade secrets and confidential information (referred to herein for
convenience as “the Company’s trade secrets”), including without limitation :

 

8.1.1.1the contractual and financial arrangements between the Company and its
investors, business partners and associates;

 

8.1.1.2the strategic objectives of the Company;

 

8.1.1.3details of the Company’s financial and operating structure and results;

 

8.1.1.4details of the remuneration paid by the Company to its various employees
and their duties;

 

8.1.1.5details of patents, trade marks, manufacturing processes of the Company
and the like; and

 

8.1.1.6other matters which relate to the business of the Company and in respect
of which information is not readily available in the ordinary course of business
to a competitor of the Company.

 

8.2Having regard to the above, the Executive undertakes that in order to protect
the proprietary interest of the Company in the Company’s trade secrets –

 

8.2.1he will not, during his employment by the Company or at any time
thereafter, either use, or directly or indirectly divulge or disclose to others
(except as required by the terms and nature of his employment thereunder), any
of the Company’s trade secrets;

 



 

Page 4



 

8.2.2any written instructions, drawings, notes, memoranda or records relating to
the Company’s trade secrets which are made by the Executive or which come into
his possession during the period of his employment by the Company, shall be
deemed to be the property of the Company and shall be surrendered to the Company
on demand and in any event on the termination of the Executive’s employment by
the Company, and the Executive will not retain any copies thereof or extracts
therefrom;

 

8.2.3the Executive will not, either for himself or as the agent of anyone else,
persuade, induce, solicit, encourage or procure any employee of the Company to –

 

8.2.3.1become employed by or interested in any manner whatever in any business,
firm, undertaking or Company (all of which are thereinafter referred to as “any
concern”), directly or indirectly in competition with the business carried on by
the Company;

 

8.2.3.2terminate his employment with the Company;

 

8.2.4he shall not furnish any information acquired by his as a result of his
employment with the Company to anyone else such that this results in any
employee of the Company becoming employed by, or directly or indirectly
interested in any manner in, any concern;

 

8.2.5he shall not solicit, interfere with, or entice or endeavour to entice away
from the Company any person, firm or Company who or which during the period of
the agreement or at the date of its termination, was a customer of or was
accustomed to dealing with the Company.

 

9ADDRESS AND NOTICES

 

9.1The parties choose as their formal addresses (“domicilium”) for the purposes
of the giving of any notice, the payment of any sum, the serving of any process
and for any other purpose arising from the agreement, as follows –

 

9.1.1the Company -Surepure Marketing South Africa (Pty) Ltd   

P.O.Box 71

Milnerton

7435

Fax : 021 552-5435

    9.1.2the Executive -

Guy Kebble

P.O.Box 71

Milnerton.

7435

  

9.2Each of the parties shall be entitled from time to time, by written notice to
the other, to vary its domicilium to any other physical address.

 



 

Page 5

 

 

9.3Any notice given and any payment made by either party to the other (“the
addressee”) which –

 

9.3.1is delivered by hand during the normal business hours of the addressee at
the addressee’s domicilium for the time being, shall be presumed, until the
contrary is proved by the addressee, to have been received by the addressee at
the time of delivery;

 

9.3.2is posted by prepaid post from an address within the Republic of South
Africa to the addressee at the addressee’s domicilium for the time being, shall
be presumed, until the contrary is proved by the addressee, to have been
received by the addressee on the fourth day after the date of posting;

 

9.3.3is transmitted by telefax, confirmed by way of a successful telefax
transmission report, to the telefax number of the addressee’s domicilium for the
time being, shall be presumed, until the contrary is proved, to have been
received by the addressee two hours after the time of transmission.

 

10GENERAL

 

10.1This agreement constitutes the sole record of the agreement between the
parties in regard to the subject matter thereof.

 

10.2Neither party shall be bound by any representation, express or implied term,
warranty, promise or the like not recorded therein or reduced to writing and
signed by the parties or their representatives.

 

10.3No addition to, variation, or agreed cancellation of the agreement or any of
the appendices thereto shall be of any force or effect unless in writing and
signed by or on behalf of the parties.

 

10.4No indulgence which either party may grant to the other shall constitute a
waiver of any of the rights of the grantor.

 

10.5The clause headings in the agreement shall not be used in the interpretation
thereof.

 



 

Page 6

 

Signed at ____________________________________ the   1   day of July 2012      
For:  Surepure Marketing South Africa (Pty) Ltd             Name: /s/ Stephen
Robinson   who warrants his authority to do so             Signed at
____________________________________ the   1   day of July 2012     /s/ Guy
Kebble

  

 

…………………….



 

